


110 HR 3008 IH: Rural Veterans Services Outreach and

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3008
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2007
			Mr. Wu (for himself,
			 Mr. Brady of Pennsylvania,
			 Mr. Hill, Mr. Peterson of Minnesota, and
			 Mr. Kagen) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve
		  services for veterans residing in rural areas.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Veterans Services Outreach and
			 Training Act.
		2.Definition of
			 outreachSection 101 of title
			 38, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				(34)The term
				outreach means the act or process of reaching out in a
				systematic manner to proactively provide information, services, and benefits
				counseling to veterans, and to the spouses, children, and parents of veterans,
				who may be eligible to receive benefits under the laws administered by the
				Secretary, and to ensure that such individuals are fully informed about, and
				assisted in applying for, any benefits and programs under such
				laws.
				.
		3.Department of
			 veterans affairs grant program for rural county veteran service
			 officers
			(a)GrantsChapter
			 5 of title 38, United States Code, is amended by inserting after section 531
			 the following new section:
				
					532.Grants to
				assist certain rural counties in employing county veteran service officers;
				professional qualifications
						(a)PurposeThe
				purpose of this section is to improve outreach and assistance to veterans, and
				to the spouses, children, and parents of veterans, who may be eligible to
				receive veterans’ or veterans-related benefits and who are residing in rural
				counties through the training of rural county veteran service officers.
						(b)Grant
				programThe Secretary shall carry out a program to make
				competitive grants in accordance with this section to provide financial
				assistance to State departments of veteran affairs for the purpose stated in
				subsection (a).
						(c)Amount of
				grantThe amount of a grant under this section shall be
				determined by the Secretary, but may not exceed $1,000,000.
						(d)EligibilityFor
				purposes of this section, a State is eligible for a grant under this section if
				it can demonstrate any of the following:
							(1)That it has at
				least one county, in which veterans reside, that does not have a county
				veterans service officer.
							(2)That it has at
				least one county, in which veterans reside, that has a county veterans service
				officer who performs county veterans service officer functions on less than a
				full-time basis and that county is able to demonstrate a need for additional
				services by a county veterans service officer.
							(3)That it has at
				least one county, in which not fewer than 1,000 veterans reside, that currently
				has a full-time county veterans service officer, but only if the county is able
				to demonstrate a need for additional services by a county veterans service
				officer.
							(e)Competition for
				grantAn eligible State seeking a grant under this section shall
				submit to the Secretary an application for the grant. The application shall be
				in such form and shall contain such information as the Secretary may require,
				including information establishing that the State is an eligible State under
				this section. From the applications submitted the Secretary shall approve those
				applications that the Secretary determines to be the most promising in carrying
				out the purposes of the grant program. Each State whose application is selected
				by the Secretary to receive a grant under the grant program shall receive funds
				in an amount determined by the Secretary under subsection (c). In making such
				determination, the Secretary shall take into consideration the amount of the
				total appropriation for the grant program, the relative size of the State’s
				veteran population, and the funding necessary to improve training and outreach
				of county veteran service officers in rural counties. Such funds shall go to
				the State department of veterans’ affairs.
						(f)Requirements for
				State receipt of Federal fundsEach State receiving a grant under
				this section shall—
							(1)provide to the
				Secretary information and assurances that the funds received under the grant
				program for the training of county veteran service officers will go to assist
				counties described in paragraph (1), (2), or (3) of subsection (d);
							(2)provide an
				assurance that the State agency shall match the Federal funds provided under
				this section by providing at least 20 percent of the total cost of the grant
				program; and
							(3)use funds received
				under this section only to supplement the amount of funds that would, in the
				absence of such Federal funds, be made available from non-Federal sources for
				the purposes of this section, and not to supplant such funds.
							(g)County Veteran
				Service OfficerFor purposes of this section, a county veteran
				service officer is an employee of a county (regardless of job title) whose
				duties include providing to veterans residing in the county advice and casework
				services related to benefits provided under laws administered by the
				Secretary.
						(h)Grant
				FrequencyGrants under this section shall be made on an annual
				basis.
						(i)Authorization of
				appropriationsThere are authorized to be appropriated for the
				fiscal years 2008 through 2011 such sums as may be necessary to carry out this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 531 the following
			 new item:
				
					
						532. Grants to assist certain rural counties in employing
				county veteran service officers; professional
				qualifications.
					
					.
			
